BEE, District Judge.
After arguing the merits of the respective salvors, a claim was interposed by the owners and underwriters resident in New York. Counsel were heard also on their behalf. Much ingenuity has been displayed as to the proportional service of the several salvors; but as they have agreed to divide equally whatever may be adjudged to them, I shall not rest upon that point. It is said that they are entitled to two thirds of the vessel and cargo. But the owners, by their counsel, as strenuously maintain that they will be amply compensated by a fourth; or, at most, a third part It was admitted that essential service had been rendered. It is, indeed, highly improbable that the vessel would have reached land without the assistance of Sanders, who found her derelict; and the subsequent aid of Cross, who supplied her with necessaries, and towed her into this harbour.
The value of the property saved is considerable. 1 C. Rob. Adm. 1, 43, were quoted in favour of the salvors. Sir William Scott there says, that courts should not be desirous of reducing to one dead level, the various degrees of merit that must attend the circumstances of each particular case. He refers to a pretended universal rule of giving one half in every case. No more was contended for in that case; but, though no owners appeared, it was declared that the sal-vors were not entitled to a moiety, and it was determined accordingly. The case quoted by the counsel for the owners from 3 C. Rob. Adm. 355, is also inapplicable to this. There the services were rendered on land, and the crew of the William Beckford were on board, and assisted in saving her. In the case before me, the vessel was abandoned on the high seas, was found six or seven hundred miles from any land, in a disabled state, and at a tempestuous time of the year. I have always considered cases of derelict as different from other claims for salvage, and have invariably decreed one half by way of compensation. Circumstances may induce me. on future occasions, to give less: I would *887not, therefore, be understood as laying this proportion down universally. But I cannot conceive that the owners ought by any considerations to be divested of more than a moiety.
I adjudge that proportion now; and decree .that the salvors here receive one half of the amount of sales of the Bellona and cargo, after deducting the costs of this suit, and all other necessary charges The thirty-six pipes of wine taken out of the vessel by Sanders must be carried to account of the share of salvage to be divided between him, his mate, and two seamen. One equal part of the salvage money, (or fourth of the whole net proceeds,) must be paid to Captain Cross or his agent. All these parties must settle their respective shares between themselves. The court has been pressed to do this for them; but I do not feel myself bound, or authorized to do so. The remaining half of the net proceeds must be paid over to the agent for the owners and underwriters.